A0442




                              i.a.----       United States District Con t                                                          OCT 0 3 2018
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                           CLERK.US :-:-:~q•rl COURT
                                                                                                                       SO.UTHERN D1!'\1,~tJ ;')F C4i.l~~R~~
                                                                                                                       8¥ !  I
                                                                                                                     .....__..__."T,   vv-
                                                                                                                                     _.. ,. . .
                                                                                                                                     ·-·:>~     ....
                                                                                                                                              ~·-    ...._
                                                                                                                                                         ~-
                                                                                                                                                           ~t.~l)TY
                                                                                                                                                              ·-~.---·-'·'

                 UNITED STATES OF AMERICA
                                                                                                 WARRANT FOR ARREST
                                             v.
                          Sam Sarkis Solakyan                                                 Case N um her:             18-cr-4163-BAS




    To:        The United States Marshal
               and any Authorized United States Officer

             YOU ARE HEREBY COMMANDED to arrest                                                         Sam Sarkis Solakyan
                                                                                                                    Name

    and bring him or her forthwith to the nearest magistrate to answer a(n)

    [gJ Indictment        D   Information         0     Complaint      O   Order of Court    0   Violation Notice       D   Probation Violation Petition
                                                                                                                        0   Pretrial Violation
    charging him or her with (brief description ofoffense):                                  ,          __.,.
    18:1349 - Conspiracy to Commit Honest Services Mail Fraud and Health Care Fraud                   '0                    q lli.o.{l
    18: 1341, 1346 - Honest Services Mail Fraud             DATE: -------f'O:ti~~r?""""---:-=- c:
    18:2 - Aiding and Abetting                              ARRESTED BY: ---J.f-'~Q~!::c;;;_--~~!'!"· c.n
    18:98l(a)(l)(C);28:2461(c) - Criminal Forfeiture
                                                                    STEVEN C. STAFFORD
                                                                                                  -
                                                                                                  £ti                                               -
                                                                                                                                                    ~.




                                                                               .            -~-~~
                                   See Above
        In violation of Title ------
                                                                               ··~                  ~~w
                                                                           United States Code, Section(s)
                                     ------
    John Morrill                                                                   Clerk of the Court                                           '
                                                                                                                                                n
                                                                                                                                                )>

        Name of Issuing Offa:er                                                    Title of Issuing Officer


        s/ L. Cervan!es
                                  ·,_/> /~r              -r)
                                                      1r; ·j ..-fi 0
                                  :~ . ;,Ju~·· ~ C~· t' L ~                        9/25/2018; San Diego, CA
        Signature of Deputy ;          j \             -                           Date and Location
                              I    I
                              •/
        Bail fixed at $                           No Bail                          by             The Honorable Bernard G. Skomal
                                                                                                              Name of Judicial Officer


                                                                               RETURN
         This warrant was received and executed with the arrest of the above-named defendant at

         DA TE RECEIVED                       NAME AND TITLE OF ARRESTING OFFICER                        SIGNATURE OF ARRESTING OFFICER

         DA TE OF ARREST
